      Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 1 of 17




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

             Plaintiff,

     v.                                           Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC., and
WNAC, LLC,

             Defendants.

 PLAINTIFF COXCOM, LLC’S SEPARATE STATEMENT OF UNDISPUTED FACTS
 IN SUPPORT OF ITS EMERGENCY MOTION FOR DECLARATORY JUDGMENT

      Plaintiff CoxCom, LLC, d/b/a Cox Communications, (“Cox”) submits this statement of

undisputed facts in support of its emergency motion for declaratory judgment against

Defendants Super Towers, Inc. (“Super Towers”) and WNAC, LLC (“WNAC”):

 UNDISPUTED FACTS                              DEFENDANTS’ RESPONSE
   1. Effective March 1, 2017, Cox
      entered into a retransmission consent
      agreement (“WNAC Agreement”)
      with Super Towers and WNAC.

    See Declaration of Chris Tygh (“Tygh
    Decl.”), ¶ 11, Ex. 1.

    2. The WNAC Agreement grants Cox
       the non-exclusive right to retransmit
       the WNAC-TV broadcast signal in
       the Providence, Rhode Island—New
       Bedford, Massachusetts market
       during the term of the WNAC
       Agreement.

    See Tygh Decl., ¶ 14, Ex. 1.

    3. Section 2 of the 2017 WNAC
       Agreement states: “The term of this
       Agreement shall . . . expire at 11:59
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 2 of 17




   p.m. prevailing local time on
   February 29, 2020 . . . .”

See Tygh Decl., ¶ 14, Ex. 1 § 2.

4. Cox, Super Towers, and WNAC
   amended and extended the WNAC
   Agreement on February 11, 2020.

See Tygh Decl., ¶ 11, Ex. 2.

5. According to the amended and
   extended WNAC Agreement, the
   “expiration date of February 29, 2020
   [under the 2017 agreement], is
   hereby deleted in its entirety and the
   following inserted therefor:
   ‘February 28, 2023.’”

See Tygh Decl., Ex. 2.

6. Under the WNAC Agreement, Cox
   agreed to pay Super Towers and
   WNAC a monthly license fee per
   subscriber in exchange for the right
   to retransmit the WNAC-TV
   broadcast television signal.

See Tygh Decl., Ex. 1 § 3(a), 9(a).

7. At the time Cox and Defendants
   entered into the WNAC Agreement
   in 2017, “after-acquired station”
   clauses were common in the industry.

See Tygh Decl., ¶¶ 8–9, 23–25.

8. After-acquired station and
   assignment provisions in
   retransmission consent agreements
   govern how an owner’s television
   station(s) are treated upon the
   purchase or sale of a station.

See Tygh Decl., ¶ 9.


                                            2
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 3 of 17




9. After-acquired station and
   assignment provisions in
   retransmission consent agreements
   ensure that only one transmission
   consent agreement with a
   multichannel video programming
   distributor applies with respect to one
   or more television stations.

See Tygh Decl., ¶ 9.

10. After-acquired station and
    assignment provisions in
    retransmission consent agreements
    avoid the inconvenience of having to
    renegotiate the agreement every time
    a station changes ownership.

See Tygh Decl., ¶ 9.

11. After-acquired station and
    assignment provisions in
    retransmission consent agreements
    ensure certainty about which
    agreement applies in a change in
    ownership.

See Tygh Decl., ¶ 9.

12. At the time Cox and Defendants
    entered into the WNAC Agreement
    in 2017, Defendants and their
    counsel knew that Cox had entered
    into other retransmission agreements
    with other station owners.

See Tygh Decl., ¶¶ 8–9, 23–25.

13. In 2017, Chris Tygh, the Vice
    President of Content Acquisition at
    Cox, negotiated the WNAC
    Agreement with an attorney named
    Jack Goodman, who represented
    Super Towers and WNAC.

See Tygh Decl., ¶ 23.

                                             3
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 4 of 17




14. In 2020, Mr. Tygh, on behalf of Cox,
    negotiated the amended and extended
    WNAC Agreement with Mr.
    Goodman and another attorney, Chris
    Sullivan, who represented Super
    Towers and WNAC.

See Tygh Decl., ¶ 28.

15. During both the 2017 and 2020
    negotiations, Mr. Tygh was involved
    in establishing and meeting the
    budget for Cox’s retransmission
    consent deals.

See Tygh Decl., ¶ 26.

16. During both the 2017 and 2020
    negotiations, it was a crucial
    component of Cox’s bargaining
    position that any agreement to
    retransmit the WNAC station had to
    guarantee that any future station
    purchaser would be bound by the
    terms of the WNAC Agreement,
    including that agreement’s rates, for
    its entire term, not any pre-existing
    agreement Cox may have had with
    that owner for other stations.

See Tygh Decl., ¶ 26.

17. Cox and Super Towers and WNAC
    negotiated an assignment provision
    that reflected the bargaining
    positions.

   See Tygh Decl., ¶¶ 26–28.

18. Under Section 18(b) of the WNAC
    Agreement, if Super Towers and/or
    WNAC sell, transfer, assign, or
    otherwise dispose of its ownership
    interest in one or more stations to a
    third party (defined as a “Station

                                            4
Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 5 of 17




 Transferee”), then at Cox’s request,
 Super Towers and WNAC shall
 require the Station Transferee to
 assume the WNAC Agreement, to
 agree to abide by the terms through
 the remainder of the term, and to
 agree that the terms supersede any
 conflicting provision in any other
 retransmission consent agreement:

        18.    Assignments:
        Divested Systems and
        Stations.

        (b)      This
        Agreement may not be
        assigned              by
        Broadcaster       [Super
        Towers and WNAC]
        without the prior
        written consent of
        Operator [Cox], which
        consent shall not be
        unreasonably
        withheld, conditioned
        or delayed: provided,
        that        Broadcaster
        [Super Towers and
        WNAC] may assign
        this         Agreement
        without the consent of
        Operator [Cox] (but
        upon prior written
        notice to Operator
        [Cox]) to (i) any
        Broadcaster Entity, or
        (ii)     any       entity
        acquiring      all     or
        substantially all of the
        assets of Broadcaster
        [Super Towers and
        WNAC]         or     any
        Station(s); provided,
        further,    that     any
        assignee assumes all
        of        Broadcaster’s

                                        5
Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 6 of 17




       [Super Towers and
       WNAC’s] obligations
       arising hereunder with
       respect       to        the
       applicable Station(s).
       In the event of any
       valid assignment of
       this Agreement by
       Broadcaster        [Super
       Towers and WNAC],
       Broadcaster        [Super
       Towers and WNAC]
       shall be relieved of all
       obligations        arising
       thereafter             and
       Operator [Cox] shall
       look solely to the
       assignee                for
       enforcement of such
       obligations.
       Notwithstanding the
       foregoing,                if
       Broadcaster        [Super
       Towers and WNAC]
       sells, transfers, assigns
       or otherwise disposes
       of     its    ownership
       interest in one or more
       Stations to a third
       party (the “Station
       Transferee”), then at
       Operator’s        [Cox’s]
       request, Broadcaster
       [Super Towers and
       WNAC] shall require
       such               Station
       Transferee       (i)     to
       assume                 this
       Agreement             with
       respect      to      such
       Station(s) and the
       applicable terms and
       conditions hereof and
       agree to abide by the
       terms hereof through
       the remainder of the

                                      6
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 7 of 17




           Term, regardless of
           whether        Operator
           [Cox]        has        a
           retransmission consent
           agreement in effect
           with such Station
           Transferee for the
           carriage of other
           broadcast television
           signals (and regardless
           of any conflicting
           “after-acquired
           station”       language
           contained therein to
           the contrary, and (ii) to
           agree that the terms
           herein shall supersede
           any         conflicting
           provision in any such
           other retransmission
           consent     agreement,
           regardless of which
           agreement was signed
           later and regardless of
           any         conflicting
           provision in such other
           agreement           that
           purports to supersede
           conflicting provisions
           in other agreements[.]

See Tygh Decl., Ex. 1 § 18(b).

19. The WNAC Agreement provides that
    Super Towers and WNAC must
    indemnify and hold harmless Cox for
    any claims or losses arising out of
    their breach of the agreement:

           14.Indemnification.

           (a)    Broadcaster
           [Super Towers and
           WNAC]           shall
           indemnify and hold
           harmless    Operator

                                          7
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 8 of 17




           [Cox], each Operator
           Entity, each System,
           and      the    officers,
           directors, employees,
           shareholders,
           members,
           representatives      and
           other agents of each
           from and against any
           third-party      claims,
           liability, causes of
           action, and costs
           (including reasonable
           attorneys’          fees)
           (“Losses”)       arising
           from, or in connection
           with, (i) the breach by
           Broadcaster      [Super
           Towers and WNAC]
           of any of its covenants,
           representations,
           warranties             or
           agreements contained
           herein and/or (ii) any
           programming or other
           content provided by
           Broadcaster      [Super
           Towers and WNAC]
           pursuant to or in
           connection with this
           Agreement, including,
           but not limited to, any
           suit or proceeding for
           libel,          slander,
           defamation, invasion
           of property or privacy
           rights, or violation of
           trademark,       patent,
           copyright or other
           intellectual property
           rights.

See Tygh Decl., Ex. 1 § 14(a).

20. In November 2020, Super Towers
    and WNAC informed Cox that Super

                                       8
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 9 of 17




   Towers intended to assign the FCC
   broadcast license of and sell the
   ownership interest in the WNAC
   station to third party Mission
   Broadcasting, Inc. (“Mission”).

See Tygh Decl., ¶ 29.

21. In an unrelated and separate
    transaction, Cox entered into a
    retransmission agreement with
    Mission on December 28, 2018 to
    retransmit the broadcast signal of
    other TV stations owned by Mission
    (“Mission Agreement”).

See Tygh Decl., ¶ 29.

22. Section 19 of the Mission Agreement
    includes an “after-acquired station”
    clause:

      Except as otherwise provided
      below, for the avoidance of
      doubt, the provisions of this
      Section 19 shall control all
      retransmission of television
      stations acquired by
      Broadcaster . . . after the date
      hereof on all Eligible Systems
      owned, built or acquired by
      Operator during the term
      notwithstanding any
      conflicting provisions
      contained in any agreements
      between Operator and any
      third party, and shall apply
      regardless of whether
      Broadcaster assumes or
      accepts assignment of any
      such agreements.

See Tygh Decl., ¶ 29, Ex. 3 § 19.

23. Section 18(b) of the WNAC
    Agreement is more specific than

                                           9
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 10 of 17




   Section 19 of the Mission
   Agreement.

See Tygh Decl., Ex. 2 § 18(b), Ex. 3
§ 19.

24. The WNAC Agreement was
    amended and extended on February
    11, 2020, after the Mission
    Agreement was entered into on
    December 28, 2018.

   See Tygh Decl., Ex. 2, Ex. 3.

25. On November 5, 2020, Super Towers
    and WNAC wrote to Cox that “Super
    Towers, Inc. (and its wholly owned
    subsidiary, WNAC, LLC) intends to
    assign to Mission the Retransmission
    Agreement effective on March 1,
    2014 (as amended on March 1, 2017
    and February 11, 2020) by and
    between Super Towers . . . and
    CoxCom….”

See Tygh Decl., ¶ 31 & Ex. 4.

26. On November 5, 2020, Super Towers
    and WNAC wrote to Cox that
    “WNAC will notify Cox
    Communications when a closing date
    has been set.”

   See Tygh Decl., ¶ 31 & Ex. 4.

27. On November 16, 2020, Super
    Towers and WNAC wrote to Cox
    that “as part of the closing, Super
    Towers will assign to Mission, and
    Mission will assume, the RTC
    Agreement.”

See Tygh Decl., ¶ 32 & Ex. 5.

28. On November 16, 2020, Super
    Towers and WNAC instructed Cox

                                           10
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 11 of 17




   to contact Chris Sullivan if Cox had
   “any questions regarding . . . Super
   Towers’ assignment of the RTC
   Agreement to Mission at closing.”

See Tygh Decl., ¶ 32 & Ex. 5.

29. Based on Super Towers’ and
    WNAC’s representation that they
    would assign to Mission and require
    Mission to Assume the WNAC
    Agreement, Cox consented to the
    assignment and formally requested
    that Mission assume the WNAC
    Agreement.

See Tygh Decl., ¶ 33 & Ex, 6.

30. On December 18, 2020, Super
    Towers and WNAC wrote to Cox
    that “WNAC-TV will comprise an
    ‘after-acquired’ station under the
    Mission/Cox retransmission consent
    agreement, instead of its assuming
    the Super Towers/Cox RTC
    Agreement . . . .”

See Tygh Decl., ¶ 34 & Ex. 7.

31. On December 29, 2020, Cox wrote to
    Super Towers and Mission that
    “consummation of the Proposed
    Transaction [Mission’s acquisition of
    WNAC-TV] absent the assignment to
    and assumption of the WNAC RTC
    Agreement by Mission will
    constitute a breach by Super Towers
    of the WNAC RTC Agreement.”

See Tygh Decl., ¶ 35–36 & Exs. 8.

32. On December 29, 2020, Cox wrote to
    Super Towers and Mission that
    “Section 18(b) of the WNAC RTC
    Agreement unambiguously and
    explicitly conditions any sale,

                                          11
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 12 of 17




   transfer, assignment, or disposition
   of Super Towers’ ownership interest
   in the Station on Mission’s
   assumption of the WNAC RTC
   Agreement, its applicable terms and
   conditions, and Mission’s agreement
   to abide by terms of the WNAC RTC
   Agreement through the remainder of
   its Term.”

See Tygh Decl., ¶ 35–36 & Ex. 8.

33. On December 29, 2020, Cox wrote to
    Super Towers and Mission that their
    obligation to assign the WNAC
    Agreement to Mission “includes
    Mission’s agreement that the terms
    of the WNAC RTC Agreement
    supersede those of the Mission RTC
    Agreement regardless of any
    conflicting provisions therein that
    purport to supersede the WNAC
    RTC Agreement.”

See Tygh Decl., ¶ 35–36 & Ex. 8.

34. On December 29, 2020, Cox wrote to
    Super Towers and Mission that their
    obligations under Section 18(b) of
    the WNAC Agreement “apply
    regardless of the Mission RTC
    Agreement, and regardless of any
    conflicting ‘after-acquired station’
    language contained in it.”

See Tygh Decl., ¶ 35–36 & Ex. 8.

35. On December 29, 2020, Cox wrote to
    Super Towers and Mission that “Cox
    reasonably relied on Super Towers’
    repeated acknowledgements that it
    understood its obligations under
    Section 18(b) of the WNAC RTC
    Agreement and intended to comply
    with them.”


                                           12
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 13 of 17




See Tygh Decl., ¶ 35–36 & Ex. 8.

36. On January 12, 2021, Cox wrote to
    Super Towers and Mission that “Cox
    intends to enforce its rights under the
    Agreements to the full extent allowed
    by the law” based on “Super
    Towers[’] impending breach of the
    WNAC RTC Agreement.”

See Tygh Decl., ¶ 35–36 & Ex. 9.

37. On January 12, 2021, Cox wrote to
    Super Towers and Mission that if
    Super Towers breached the WNAC
    RTC Agreement by failing to require
    Mission to assume that contract, and
    should Cox accordingly need to pay
    Mission for the WNAC
    retransmissions at the higher rate
    under the Mission Agreement, then
    “Cox estimates the minimum
    damages it will suffer through
    February 28, 2023 (i.e., through the
    remaining term of the WNAC RTC
    Agreement) to be approximately
    $4,000,000.00.”

See Tygh Decl., ¶ 36 & Ex. 9.

38. On January 12, 2021, Cox requested
    that Super Towers and Mission
    contact Cox if Super Towers or
    Mission was “interested in discussing
    a potential resolution . . . prior to
    consummation of the Proposed
    Transaction.”

See Tygh Decl., ¶ 35–36 & Ex. 9.

39. On January 18, 2021, Mission
    responded to Cox’s letter of
    December 29, 2020, stating that
    “Mission cannot be bound to the
    terms of any agreement between Cox
    and Super Towers to which it is not a

                                              13
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 14 of 17




   party and which it is not accepting or
   assuming through the proposed
   transaction.”

See Tygh Decl., ¶ 37 & Ex. 10.

40. In its January 18, 2021 letter,
    Mission asserted that “the Mission
    Agreement, to which Cox is a party,
    governs any retransmission of
    subsequently-acquired Super Towers,
    LLC stations and entities by Cox.”

See Tygh Decl., ¶ 37 & Ex. 10.

41. Super Towers and WNAC neither
    responded in writing to Cox’s breach
    notice nor notified Cox when the
    closing date had been set.

See Tygh Decl., ¶ 38.

42. On June 18, 2021, Mission wrote to
    Cox that “on June 16, 2021, Mission
    has consummated its acquisition
    from Super Towers, Inc. the
    following television broadcast
    station: WNAC-TV, Providence, RI
    (‘Acquired Station’). In accordance
    with your Mission Agreement,
    effective on June 16, 2021, your
    continued carriage of the Acquired
    Station will now be governed by
    your Mission Agreement.”

See Tygh Decl., ¶ 39 & Ex. 11.

43. On June 18, 2021, Mission wrote to
    Cox that “with respect to the
    Acquired Station effective on June
    16, 2021: You should calculate your
    license fees for WNAC-TV per the
    terms of your retransmission
    agreement with Mission.”

See Tygh Decl., ¶ 39 & Ex. 11.

                                            14
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 15 of 17




44. On June 21, 2021, Super Towers
    wrote to give Cox “notice of the sale
    of broadcast television station
    WNAC, Providence, Rhode Island
    (the ‘Station’) to Mission
    Broadcasting, Inc. (‘Mission’). As of
    June 16, 2021 (‘Effective Date’),
    Super Towers, Inc. is no longer the
    owner of the Station. Accordingly, as
    of the Effective Date, regardless of
    whether Mission may have assumed
    the Agreement with WNAC, LLC,
    Cox’s carriage of the Station will
    thereafter be subject to either the
    terms of Mission’s retransmission
    consent agreement with Cox
    including the ‘after-acquired’ station
    provisions thereof, or another
    agreement between Cox and
    Mission.”

See Tygh Decl., ¶ 40 & Ex. 12.

45. Mission continues to maintain that as
    of June 16, 2021, Cox’s
    retransmission of the WNAC station
    is subject to the Mission Agreement,
    including its higher rates.

See Tygh Decl., ¶ 39 & Ex. 11.

46. Both the WNAC Agreement and the
    Mission Agreement provide that the
    owner of the WNAC station must
    consent to Cox’s re-broadcasting or
    else Cox will violate the station’s
    copyrights.

See Tygh Decl., Ex. 1 §10; Ex. 3 § 6(a).

47. Cox’s next scheduled payment to
    Mission is due August 16, 2021.

See Tygh Decl., ¶¶ 40, 42.




                                             15
 Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 16 of 17




48. Defendants will not agree to terms
    related to the August 16, 2021
    payment, despite multiple requests.

See Tygh Decl., ¶¶ 38, 42–44.

49. Cox has requested that Super Towers
    and WNAC indemnify and hold
    harmless Cox under the WNAC
    Agreement.

   See Tygh Decl., ¶ 44; Ex. 15.

50. Super Towers and WNAC has not
    agreed to indemnify and hold
    harmless Cox.

   See Tygh Decl., ¶ 44.

51. No party has terminated the WNAC
    Agreement.

See Tygh Decl., ¶ 12 & Ex. 1 § 18.



 Dated: August 2, 2021               Respectfully submitted,

                                     /s/ Brian O. Watson
                                     Patricia Brown Holmes (pro hac vice)
                                     Brian O’Connor Watson (pro hac vice)
                                     Allison N. Siebeneck (pro hac vice)
                                     Jeffrey W. Gordon
                                     RILEY SAFER HOLMES & CANCILA LLP
                                     70 W. Madison Street, Suite 2900
                                     Chicago, IL 60602
                                     (312) 471-8700
                                     pholmes@rshc-law.com
                                     bwatson@rshc-law.com
                                     asiebeneck@rshc-law.com
                                     jgordon@rshc-law.com

                                     Counsel for CoxCom, LLC,
                                     d/b/a Cox Communications




                                          16
       Case 1:21-cv-11124-DJC Document 17-2 Filed 08/02/21 Page 17 of 17




                                 CERTIFICATE OF SERVICE

       I certify that on August 2, 2021, the foregoing document was electronically filed using the

Court’s CM/ECF system, which will automatically send email notification of such filing to all

attorneys of record and will likewise be available electronically to any attorneys of record who

appear in this matter, and that a Word version of this document was sent by electronic mail to

Defendants’ counsel of record.



                                                    /s/ Brian O. Watson
                                                    Counsel for Plaintiff CoxCom, LLC,
                                                    d/b/a Cox Communications




                                               17
